Citation Nr: 1711237	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:  Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2014, the Board denied the Veteran's service connection claim for a low back disability, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court vacated the Board's December 2014 decision and remanded it for action consistent with its decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In vacating the Board's December 2014 decision, the Court held, in part, that the Board erred in relying on an August 2014 opinion of a VA examiner because the opinion contained factual inaccuracies and "impermissibly rejected the [Veteran's] lay history because it is not corroborated by medical records."  In light of the Court's decision, the Board finds that a remand is necessary to provide the Veteran with another VA examination and obtain another medical opinion.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of  all medical care providers who have recently treated him   for his claimed disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA back examination.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Based on the clinical examination and a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any low back disability diagnosed during the course of the Veteran's claim arose during service or is otherwise related to service.

A complete rationale for all opinions must be provided.    The examiner's opinion should reflect consideration of the Veteran's lay statements and all pertinent medical evidence of record, to specifically include:

* A July 1971 service treatment record showing a diagnosis of a mild back strain;

* An October 1974 record showing a reported history of occasional back pain; 

* An October 1978 treatment record showing that the Veteran reported a steady ache in his back since the prior morning;

* A March 1980 private treatment record showing a complaint of back pain which dated back to service;

* A February 1981 private treatment record showing a complaint of back pain; and 

* A December 2002 private treatment record and MRI showing a diagnosis of lumbar spine degenerative disc disease.

3.  After undertaking the development above and any additional development deemed necessary, the claim for service connection for a low back disability should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if    in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




